In this proceeding to discipline respondent, an attorney, upon charges of misconduct, respondent has submitted an affidavit dated October 5, 1977 in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to the Bar by this court on June 16, 1965. Generally stated, the seven charges against him are as follows: (1) improperly withholding escrow funds in the approximate amount of $2,600 and failing to deliver $800 from that escrow fund, although that amount was duly demanded; (2) converting to his own use a broker’s commission check in the amount of $2,694 by illegally indorsing that check to his own order; (3) converting to his own use $2,832.16 in escrow funds; (4) converting to his own use $6,772.76 in escrow funds; (5) withholding $300 of escrow funds and failing to deliver those funds and the client’s final divorce decree, although duly demanded; (6) failing to account and to deliver the balance of escrow funds in the amount of $4,150; and (7) failing to co-operate with the petitioner in its investigation of the last three stated charges of misconduct. Respondent states that his resignation is freely and voluntarily tendered; that he is not being subjected to coercion or duress; and that he is fully aware of the implications of submitting his resignation. He admits the correctness of the allegations presented in charges two, three, four and seven. As to charge one, he alleges that there was a dispute between the parties and that he was instructed by his client not to release the funds. With respect to charge five, he admits only that there was an involuntary substantial delay in delivering the moneys and the final decree. As to charge six, he states that all debts have been satisfied. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent’s name be struck from the roll of attorneys and counselors at law, effective forthwith. Gulotta, P. J., Hopkins, Latham, Cohalan and Titone, JJ., concur.